DETAILED ACTION
This is in response to the Patent Application filed 6/9/2020 wherein claims 1-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/9/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring and/or damping elements” (Claims 7-9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “fastening means at the opening having the largest open diameter, wherein the fastening means is useable to draw a counterpart against the opening” (Claim 10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification is devoid of any structure that performs the function in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 recites the limitation "the opening" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the largest opening diameter" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dierberger (US 2010/0077764) in view of Cunha et al. (US 2015/0362192) and Grondahl et al. (US 4,030,875).
Regarding Independent Claim 1, Dierberger teaches (Figures 1-4) a combustion chamber (10), comprising:
a jacket (at 16), and
a ceramic tube (at 26; see Paragraph 0026) which is arranged inside (see Figures 1-4) the jacket (16), and
an intermediate layer (at 20), wherein the intermediate layer (20) is arranged between (see Figures 1-4) the jacket (16) and the ceramic tube (26),
wherein the ceramic tube (26) is an assembly of a plurality of heat shield segments (see Figure 1), wherein the heat shield segments (see Figure 1) each have a hot side (at 22) to which a hot medium (12) can be applied (see Figures 1-4), a cold side (the side of 26 facing 16; see Figures 1-4) which is opposite the hot side (22) and faces the jacket (16; see Figures 1-4), and a circumferential rim (see Figure 1) between the hot side (22) and the cold side (the side of 26 facing 16; see Figures 1-4). Dierberger does not teach that the jacket is arranged around a principal axis of the combustion chamber and the jacket is at least partially conical. Dierberger also does not teach that the ceramic tube is tensioned axially into the jacket along the principal axis or that, in a cold state, individual heat shield segments of a segment row have, on the circumferential rim, bearing surfaces that adjoin the cold side and gaps opening toward the hot side.
Cunha teaches (Figures 1-16) a combustion chamber (66) having a jacket (at 68, 70; see Figures 2-8) and a ceramic tube (72, 74; see Paragraph 0051) that are arranged around a principal axis (see Figures 2-3 and 5) of the combustion chamber (66), wherein the jacket (at 68, 70; see Figures 2-8) is at least partially conical (at 72a, 74a; see Figures 2-3 and 5) and, in a cold state (see Figures 10-12 and 16), individual heat shield segments of a segment row (130-1 and 130-2; see Figures 10-12) have, on the circumferential rim (at 150, 152), bearing surfaces (at 146, 148) that adjoin the cold side (see Figures 10-12 and 16) and gaps (the gaps between 150 and 152; see Figures 10-12 and 16) opening toward the hot side (see Figures 10-12 and 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger to include the at least partially conical jacket arranged around a principal axis of the combustion chamber and, in a cold state, individual heat shield segments of a segment row have, on the circumferential rim, bearing surfaces that adjoin the cold side and gaps opening toward the hot side, as taught by Cunha, in order to contain combustion products and direct them toward the turbine section and also to facilitate a relatively high pressure within the cavities defined by the heat shields (Paragraphs 0049-0051 and 0069-0071 of Cunha). Dierberger and Cunha does not teach that the ceramic tube is tensioned axially into the jacket along the principal axis.
Grondahl teaches (Figures 1-3) a ceramic tube (16) that is tensioned axially (via 31, 32, 33) into a jacket (36) along a principal axis (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha to include the axial tensioning of the ceramic tube and jacket along the principal axis, as taught by Grondahl, in order to provide added alignment and support for the liner (Column 4, lines 59-60 of Grondahl).
Regarding Claim 3, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein uneven end surfaces are provided between segment rows, and in a hot state, a form fit arises between individual heat shield segments in a circumferential direction.
Cunha teaches (Figures 1-16) wherein uneven end surfaces (see the end surface 150, 148 and the end surface 152, 146) are provided between segment rows (see Figures 10-12), and in a hot state (during thermal expansion of the elements 130-1 and 130-2; see Figures 10-12), a form fit (via 146, 148) arises between individual heat shield segments in a circumferential direction (see Figures 10-12 and Paragraphs 0069-0071).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to include the uneven end surfaces are provided between segment rows, and in a hot state, a form fit arises between individual heat shield segments in a circumferential direction, as taught by Cunha, for the same reasons discussed above in claim 1.
Regarding Claim 4, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein the jacket is metallic.
Grondahl teaches (Figures 1-3) a combustion chamber (18) including a jacket (36) that is arranged around an axis of the chamber (see Figure 1), wherein the jacket is metallic (see Column 3, lines 31-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to include the jacket be made of metallic material, as taught by Grondahl, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 6, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger further teaches (Figures 1-4) wherein the intermediate layer (20) is a swellable mat (see Figures 2-3). Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein the intermediate layer is made of ceramic material
Grondahl teaches that the use of ceramics accommodate increased firing temperatures (Column 1, lines 39-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to include the use of ceramic material, as taught by Grondahl, in order to accommodate increased temperatures (Column 1, lines 39-54 of Grondahl). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 7, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein the intermediate layer comprises a spring and/or damping elements.
Grondahl teaches (Figures 1-3) an intermediate layer (46, 43, 44) disposed between a jacket (47) and a ceramic tube (17), wherein the intermediate layer (46, 43, 44) comprises spring/damping elements (43, 44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to have the intermediate layer comprise a spring and/or damping elements, as taught by Grondahl, in order to contain the longitudinally extending segments (Column 3, lines 4-19 and Column 4, lines 39-48 of Grondahl).
Regarding Claim 8, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein the spring and/or damping elements are ceramic.
Grondahl teaches (Figures 1-3) wherein the spring/damping elements (43, 44) are ceramic (Column 4, lines 39-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to include the use of ceramic material, as taught by Grondahl, in order to accommodate increased temperatures (Column 1, lines 39-54 of Grondahl). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 11, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein the jacket comprises two conical partial jackets.
Cunha teaches (Figures 1-16) a combustion chamber (66) having a jacket (the shell surrounding 72A and the shell surrounding 79A; see Figure 3) that is arranged around a principal axis (see Figure 3) of the combustion chamber (66), wherein the jacket (the shell surrounding 72A; see Figure 3) comprises two conical partial jackets (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to have the jacket comprise two conical partial jackets, as taught by Cunha, for the same reasons discussed above in claim 1.
Regarding Claim 12, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein the ceramic tube is a full cylinder.
Cunha teaches (Figures 1-16) a combustion chamber (66) having a jacket (the shell surrounding 72B; see Figures 2 and 3) and a ceramic tube (72B; Paragraph 0051) which is arranged inside the jacket (see Figures 2-3) that are arranged around a principal axis (see Figure 3) of the combustion chamber (66), wherein the ceramic tube (72B; see Paragraph 0051) is a full cylinder (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to have the ceramic tube be a full cylinder, as taught by Cunha, for the same reasons discussed above in claim 1.
Regarding Claim 13, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein the ceramic tube is a full cone.
Cunha teaches (Figures 1-16) a combustion chamber (66) having a jacket (the shell surrounding 72A; see Figures 2 and 3) and a ceramic tube (72A; Paragraph 0051) which is arranged inside the jacket (see Figures 2-3) that are arranged around a principal axis (see Figure 3) of the combustion chamber (66), wherein the ceramic tube (72A; see Paragraph 0051) is a full cone (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to have the ceramic tube be a full cone, as taught by Cunha, for the same reasons discussed above in claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dierberger (US 2010/0077764) in view of Cunha et al. (US 2015/0362192) and Grondahl et al. (US 4,030,875) as applied to claim 1 above, and further in view of Morton et al. (US 2018/0306113).
Regarding Claim 2, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach wherein the gaps are sickle-shaped.
Morton teaches (Figures 1-9) gaps (at 84) between circumferential rims (67, 68) of individual heat shield segments (64, 65), wherein the gaps (at 84) are sickle-shaped (see the shapes shown in Figure 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to include the sickle-shaped gaps, as taught by Morton, in order to provide for improved thermal transfer to maintain the end rails within desired temperature ranges and to accommodate thermal growth (Paragraphs 0044 and 0046-0047 of Morton).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dierberger (US 2010/0077764) in view of Cunha et al. (US 2015/0362192) and Grondahl et al. (US 4,030,875) as applied to claim 1 above, and further in view of Grote et al. (US 2007/0000252).
Regarding Claim 5, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein the ceramic tube is composed of fireproof material.
Grote teaches (Figures 1-7) a ceramic tube (26) that can be composed of fireproof material (Paragraphs 0008, 0018, 0022, 0040 and claim 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to include the ceramic tube to  be composed of fireproof material, as taught by Grote, in order to safely use the heat shield up to very high temperatures (Paragraph 0022 of Grote). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dierberger (US 2010/0077764) in view of Cunha et al. (US 2015/0362192) and Grondahl et al. (US 4,030,875) as applied to claim 7 above, and further in view of Keller et al. (US 2009/0260364).
Regarding Claim 9, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondal does not teach wherein the spring and/or damping elements are metallic.
Keller teaches the use of spring elements in a gas turbine engine combustor section, wherein the spring elements can be made of metallic or ceramic material (see Figures 1-4B and Paragraphs 0030 and 0036).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondal to have the spring and/or damping elements be made of metallic material, as taught by Keller, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dierberger (US 2010/0077764) in view of Cunha et al. (US 2015/0362192) and Grondahl et al. (US 4,030,875) as applied to claim 1 above, and further in view of Moller (US 6,116,013).
Regarding Claim 10, Dierberger in view of Cunha and Grondahl teaches the invention as claimed and as discussed above. Dierberger in view of Cunha and Grondahl does not teach, as discussed so far, wherein the jacket has fastening means at the opening having the largest opening diameter, wherein the fastening means is useable to draw a counterpart against the opening.
Moller teaches (Figures 1-4) a jacket (30) having fastening means (60) at an opening (the opening at 31; see Figures 2 and 4) having a largest opening diameter (see Figures 1-4), wherein the fastening means (60) is useable to draw (due to the nut and bolt combination; Column 3, lines 19-21) a counterpart (20) against the opening (the opening at 31; see Figures 2 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dierberger in view of Cunha and Grondahl to include the fastening means at the opening having a largest diameter to draw a counterpart against the opening, as taught by Moller, in order to maintain a transition cylinder in tight engagement with a transition when a cylinder flange mates with a transition flange (Column 3, lines 12-21 of Moller).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741